Name: 88/222/EEC: Commission Decision of 5 April 1988 recognizing certain Member States or regions of certain Member States as being free from Quadraspidiotus perniciosus (San JosÃ © Scale)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy
 Date Published: 1988-04-19

 Avis juridique important|31988D022288/222/EEC: Commission Decision of 5 April 1988 recognizing certain Member States or regions of certain Member States as being free from Quadraspidiotus perniciosus (San JosÃ © Scale) Official Journal L 100 , 19/04/1988 P. 0041 - 0043*****COMMISSION DECISION of 5 April 1988 recognizing certain Member States or regions of certain Member States as being free from Quadraspidiotus perniciosus (San JosÃ © Scale) (88/222/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 87/298/EEC (2), and in particular Annex III, part B (8) and Annex IV, part A (14a), second indent, thereof, Whereas under the provisions of Directive 77/93/EEC, plants of certain genera or species, other than fruit, seeds and parts of plants used for decoration. originating or coming from countries or, in the case of certain Member States, regions other than those recognized as being free from Quadraspidiotus perniciosus (San JosÃ © Scale), may not be introduced in certain Member States from 16 April to 30 September, in the case of origin in the Northern Hemisphere; Whereas, under other provisions of the same Directive, plants of the same genera or species, other than fruit, seeds and parts of plants used for decoration, which originate in regions recognized as being free from the aforementioned harmful organism, may be introduced into other Member States without being subjected to fumigation or other appropriate treatment against that organism; Whereas official information supplied or confirmed by the Member States has enabled the Commission to identify certain Member States or regions of certain Member States as being free from Quadraspidiotus perniciosus; Whereas these Member States or regions should therefore be recognized as being free from that harmful organism; Whereas consequently plants originating in and coming from those Member States or regions are no longer subjected to the aforementioned seasonal prohibition of introduction; Whereas moreover plants originating in these Member States or regions are no longer subjected to fumigation or other appropriate treatment against Quadraspidiotus perniciosus; Whereas, however, the information relating to Spain is still under examination; whereas the regions of this Member State which are to be recognized as being free from that harmful organism will therefore be specified at a later stage; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 The following Member States or regions of Member States are recognized as being free from Quadraspidiotus perniciosus (San JosÃ © Scale): 1. Belgium; 2. Denmark; 3. in respect of Germany, the Laender: - Baden-Wuerttemberg, with the exception of the districts: - Stadtkreis Baden-Baden, - Kreis Breisgau-Hochschwarzwald, - Kreis Emmendingen, - Stadtkreis Freiburg, - Stadt- und Landkreis Karlsruhe, - Loerrach, - Neckar-Odenwald-Kreis, - Rhein-Neckar-Kreis, - Ortenaukris, - Kreis Rastatt, - Bayern, - Berlin, - Bremen, - Hamburg, - Hessen, with the exception of the districts: - Kreis Bergstrasse, - Stadtkreis Darmstadt, - Kreis Darmstadt-Dieburg, - Kreis Gross-Gerau, - Land- und Stadtkreis Offenbach, - Niedersachsen, - Nordrhein-Westfalen, - Rheinland-Pfalz, with the exception of the districts: - Kreis Alzey-Worms, - Kreis Bad Duerkheim, - Kreis Germersheim, - Kreis Ludwigshafen am Rhein, - Kreis Suedliche Weinstrasse, - Saarland, - Schleswig-Holstein; 4. in respect of Greece: - the Greek mainland (Departments of Agrinio, Phthiotidos, Phokidos Euritanias, Biotias, Attikis and Euboea), - Peleponessus, - Crete, - all islands of the Ionian Sea and the Aegean Sea with the exception of Mytilini; 5. in respect of France, all dÃ ©partments, with the exception of the dÃ ©partments of: - l'Ain, for the cantons of Belley, Bourg-en-Bresse, ChÃ ¢tillon-sur-Charonne, Meximieux, Montrevel-en-Bresse, Pont-de-Veyle, Thoissey, TrÃ ©voux, - l'ArdÃ ¨che, for the cantons of Bourg Saint AndÃ ©ol, Chomerac, Rochemaure, La Voulte-sur-RhÃ ´ne, SerriÃ ¨res, - Bas-Rhin, for the cantons of Bischwiller, Seltz, - Bouches-du-RhÃ ´ne for the canton of Orgon, - DrÃ ´me, for the canton of Loriol, - la Haute Savoie, for the cantons of Alby-sur-Cheran, Annecy-Nord-Ouest, Annemasse, - l'IsÃ ¨re, for the cantons of Grenoble Sud, Morestel, Pont-de-Beauvoisin, Roussillon, Sassenage, La-Tour-du-Pin, Vienne-Ville, Vienne-Nord, Vienne-Sud, Vif, - la Loire, for the canton of PÃ ©lussin, - la NiÃ ¨vre, for the cantons of Nevers, La CharitÃ ©, - PyrÃ ©nnÃ ©es orientales, for the canton of Perpignan, - du RhÃ ´ne, for the cantons of Anse, l'Arbresle, Le Bois d'Oingt, Givors, Limonest, Neuville-sur-SaÃ ´ne, Saint Genis-Laval, Saint Symphorien-d'Ozon, Vaugneray, Villefranche, - la SaÃ ´ne-et-Loire, for the cantons of Chalon, Paray-le-Monial, PalingÃ ©s, - la Savoie, for the cantons of Alberville, Aix-les-Bains, ChambÃ ©ry, CrÃ ©sy-sur-IsÃ ¨re, la Motte-Servolex, Ruffieux - Vaucluse, for the cantons of Cavaillon, l'Isle-sur-Sorgues; 6. Ireland; 7. in respect of Italy, the provinces listed by region below: - Abruzzo: Chieti, l'Aquila, Pescara, Teramo, - Basilicata: Matera, Potenza, - Calabria: Catanzaro, Cosenza, Reggio Calabria, - Campania: Avellino, Benevento, Napoli, - Emilia-Romagna: Bologna, Parma, Piacenza, Reggio Emilia, - Friuli Venezia Giulia: Gorizia, Pordenone, Trieste, Udine, - Lazio: Frosinone, Rieti, Roma, Viterbo, - Liguria: Genova, Imperia, La Spezia, Savona, - Lombardia: Bergamo, Brescia, Como, Cremona, Mantova, Milano, Pavia, Sondrio, Varese, - Marche: Ancona, Ascoli Piceno, Macerata, Pesaro, Urbino, - Piemonte: Alessandria, Asti, Cuneo, Novara, Torino, Vercelli, - Puglia: Bari, Brindisi, Foggia, Lecce, Taranto, - Sardegna: Nuoro, Oristano, Sassari, - Sicilia: Agrigento, Caltanissetta, Catania, Enna, Messina, Palermo, Ragusa, Siracusa, Trapani, - Toscana: Arezzo, Firenze, Grosseto, Livorno, Lucca, Massa Carrara, Pisa, - Trentino-Alto Adige: Bolzano, Trento, - Umbria: Perugia, Terni, - Valle d'Aosta: Aosta, - Veneto: Rovigo, Venezia; 8. Luxembourg; 9. Netherlands; 10. in respect of Portugal, the Distritos: - Beja, - Braga, with the exception of the concelhos of Fafe and Cabeceiras de Basto, - Braganca, with the exception of the concelhos of Mirandela Macedo de Cavaleiros, Mogadouro, Miranda do Douro. Carrazeda de AnsiÃ £es and Freixo de Espada Ã Cinta, - Castello Branco, with the exception of the concelhos of Idanha-a-Nova and Castelo Branco, - Coimbra, with the exception of the concelhos of Mira, Cantanhede, Figueira da Foz, Soure, Montemor-o-Velho, Coimbra, Condeixa-a-ova, Perela, Penacova, Poiares, LousÃ £, TÃ ¡bua, Oliveira do Hospital, Argantil and GÃ ³is, - Ã vora, with the exception of the concelhos of Mora, Ã vora, Montemor-o-Novo and Vendas Novas, - Faro, with the exception of the concelhos of Aljezur, Monchique, Lagos, PortimÃ £o, Silves, Lagoa, Albufeira, LoulÃ ©, Faro, Tavira and Vila Real de Santo AntÃ ³nio, - Guarda, with the exception of the concelhos of Vila Nova de Foz CÃ ´a, Figueira de Castelo Rodrigo, Medo, Pinhel, Trancoso, Fornos de Algodres, Celorico da Beira, Guarda, Almeida, Sabugal, Seia and Gouveia, - Leiria, with the exception of the concelhos of Leiria, Batalha, NazarÃ ©, AlcobaÃ §a, Porto de MÃ ³s, Caldas da Rainha, Ã bidos, Peniche and Bombarral, - Lisboa, with the exception of the concelhos of LourinhÃ £, Cadaval, Alenquer, Torres Vedras, Arruda dos Vinhos, Sobral de Monte AgraÃ §o, Mafra, Loures, Sintra, Cascais and Oeiras, - Portalegre, with the exception of the concelhos of GaviÃ £o, Castelo de Vide, MarvÃ £o, Portalegre, Ponte de Sor, Arronches, Avis, Elvas and Campo Maior, - Porto, with the exception of the concelhos of Matosinhos, Paredes and Amarante, - SantarÃ ©m, with the exception of the concelhos of Vila Nova de OurÃ ©m, Tomar, Torres Novas, Entroncamento, Alcanena, AlpiarÃ §a, Coruche and Benavente, - SetÃ ºbel, with the exception of the concelhos of Alcochete, Montijo, Moita, Seixal, Almada, Sesimbra, SetÃ ºbal, Palmela, Barreiro, AlcÃ ¡cer do Sal, Grandola, Santiago do CacÃ ©m and Sines, - Viana do Castelo, - Vila Real, with the exception of the concelhos of Chaves, Vila Pouca de Aguiar, Vila Real, MurÃ §a, ValpaÃ §os, Ribeira de Pena and Mondim de Basto, - Viseu, with the exception of the concelhos of Lamego, Armamar, Tarouca, S. JoÃ £o da Pesqueira, TabuaÃ §o, Carregal do Sal and S. Pedro do Sul; 11. United Kingdom. Article 2 Where a phytosanitary certificate is required pursuant to Article 7 (2) of Directive 77/93/EEC, the Member States or regions as specified in Article 1 and a reference to the number of this Decision shall be indicated in box 5 thereof ('place of origin'), if the plants originate in those Member States or regions. This indication shall be made in such a way as to permit easy confirmation of compliance with this Decision. Article 3 The recognition made in Article 1 shall expire on 30 September 1990. Article 4 This Decision is addressed to the Member States. Done at Brussels, 5 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 151, 11. 6. 1987, p. 1.